     Case 1:15-cv-01916-DAD-JDP Document 173 Filed 07/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     FRANK BACA,                                     Case No. 1:15-cv-01916-DAD-JDP

12                          Plaintiff,                 ORDER GRANTING THE PARTIES
                                                       STIPULATED REQUEST FOR A
13             v.                                      CONTINUANCE

14     MARTIN BITER, et al.,                           ECF No. 172

15                          Defendants.

16

17

18             The hearings on defendants’ separate motions for summary judgment presently set for

19   September 1, 2020 are hereby continued until February 2, 2021 at 9:30 a.m. As noted previously,

20   see ECF No. 171, this hearing date is for the purposes of setting a briefing schedule. The default

21   is that the matter will be decided on the papers and without oral argument under Local Rule

22   230(g).

23
     IT IS SO ORDERED.
24

25
     Dated:         July 7, 2020
26                                                     UNITED STATES MAGISTRATE JUDGE
27

28
                                                       1
     Case 1:15-cv-01916-DAD-JDP Document 173 Filed 07/07/20 Page 2 of 2

 1   No. 205.

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
